Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 5 are pending.
Claims 4 and 5 are withdrawn from consideration.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.
(a

Election/Restrictions

Applicant’s election without traverse of claims 1, 2, and 3 in the reply filed on 6/7/22 is acknowledged.

Allowable Subject Matter

Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al (Matsuoka), US 2012/0137126 A1.

	Regarding claim 1, Matsuoka discloses:
	An integrated one-chip security module (e.g. Matsuoka, fig. 1:7; par. 9) for a smart energy security threat response included in an intelligent smart meter constituting a smart energy system (e.g. Matsuoka, par. 3, 5, 9), comprising: 
a first core unit collecting measured data generated in an operation process of the smart energy system (e.g. Matsuoka, par. 16 – data processor, i.e. “first core unit”, for receives measured data) and stores the measured data in a security memory (e.g. e.g. Matsuoka, par. 16, 109 – “data processor” sends measured data to tamper resistant storage); 
and a second core unit (e.g. Matsuoka, fig. 2:31 - a second, “secure processor” i.e. “a second core; claim 2) encrypting the measured data stored in the security memory (e.g. Matsuoka, claim 6; par. 16 – data is encrypted by encryption coprocessor and securely stored within tamper resistant storage until it is sent to a server) and transmitting the encrypted data to an external device (e.g. Matsuoka, par. 130; claim 6; fig. 1:4).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//JEFFERY L WILLIAMS/ Primary Examiner, Art Unit 2495